The Honorable Denny J. Merideth III Representative, District 162 State Capitol Building Jefferson City, MO 65101
Dear Representative Merideth:
You have asked this office:
    In relation to RSMo 479.100, does a municipal officer have the authority to execute a warrant outside the city limits but within the county limits, or does that authority rest only with the county sheriff?
Section 479.100 RSMo provides:
    All warrants issued by a municipal judge, or an associate circuit judge, hearing violations of municipal ordinances, shall be directed to the city marshal, chief of police, or any other police officer of the municipality, or to the sheriff of the county. The warrants shall be executed by the marshal, chief of police, police officer or sheriff at any place within the limits of the county, and not elsewhere, unless the warrants are endorsed in the manner provided for warrants in criminal cases, and, when so endorsed, shall be served in other counties, as provided for in warrants in criminal cases.
    We addressed a similar statute in Attorney General Opinion 75-1966, a copy of which is attached. As we stated in that opinion the wording of the statute is clear and municipal police officers can serve and execute municipal warrants within the limits of county in which the municipality is located.
Very truly yours,
                              JEREMIAH W. (JAY) NIXON Attorney General